Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 1 of 7 PageID 1476




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


  Emose Oceant                                         No. 2:19-cv-323-FtM-PAM-MRM

                       Petitioner,

  v.                                                   MEMORANDUM AND ORDER

  Secretary, Department of Corrections,

                       Respondent.


        This matter is before the Court on a Petition for a Writ of Habeas Corpus under 28

 U.S.C. § 2254. For the following reasons, the Petition is denied.

 BACKGROUND

        Petitioner Emose Oceant was first charged by information with one count of

 aggravated child abuse-malicious punishment for treatment of five of her seven children.

 Her first trial, starting July 28, 2009, resulted in a mistrial. The state then filed a new

 information, amended only to identify the genders of two of the children. On October 7,

 2009, after her second trial, a jury found Oceant guilty of the charged offenses. In

 preparation for sentencing, and without a court order, trial counsel had Oceant examined

 for competency. This exam found Oceant incompetent. As a result, trial counsel sought a

 court-ordered competency exam. The trial court granted the request and on April 16, 2010,

 after an expert evaluation, found Oceant incompetent to be sentenced. On October 18,

 2010, however, the trial court found Oceant competent, and on December 20, 2010,

 sentenced her to 30 years in state prison.
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 2 of 7 PageID 1477




        Oceant filed a timely notice of direct appeal of her conviction and sentence.

 Oceant’s attorney filed an Anders brief directing the appellate court to three possible issues:

 (1) the sufficiency of the evidence, (2) her competency during trial, and (3) sentencing

 error. See Anders v. California, 386 U.S. 738 (1967). The appellate court allowed for a

 pro se brief to argue the issues, but Oceant did not file a brief. The appellate court affirmed

 her conviction and sentence on May 4, 2012. Oceant v. State of Florida, 108 So.3d 1095

 (Fla. Dist. Ct. App. 2012) (table).

        On August 10, 2012, Oceant filed a motion for postconviction relief in state court

 alleging trial error for trying her while she was incompetent, ineffective assistance of

 counsel for (1) allowing Oceant to be tried and convicted while incompetent, (2) failing to

 move for a judgment of acquittal, (3) failing to have an interpreter present during the

 presentence investigation, (4) failing to investigate mitigating circumstances, (5) failing to

 prepare character witnesses, and (6) failing to use a translator during testimony. The state

 postconviction court granted an evidentiary hearing on her first claim for ineffective

 assistance, then dismissed her claim of error and denied all remaining grounds in an order

 issued on June 10, 2018. The Florida Second District Court of Appeal affirmed on April

 17, 2019. Oceant v. State of Florida, 268 So.3d 691 (Fla. Dist. Ct. App. 2019) (table).

        Oceant’s instant Petition alleges ineffective assistance of counsel for allowing her

 to be tried and convicted while incompetent and that her Due Process rights were violated

 because she was tried and convicted while incompetent. The State concedes that Oceant’s

 petition was timely filed. State’s Resp. (Docket No. 15 at 14).




                                               2
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 3 of 7 PageID 1478




 DISCUSSION

        As amended by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28

 U.S.C. § 2254 limits a federal court’s power to review habeas petitions brought by people

 held in state custody. Cullen v. Pinholster, 563 U.S. 170, 181 (2011). AEDPA restricts

 the Court’s review to state court adjudications of the direct appeal or habeas petition that:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of
        the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d). The factual findings of a state court are presumed to be correct and

 may be rebutted only through clear and convincing evidence presented by a petitioner. Id.

 § 2254(e)(1).

 A.     Ineffective Assistance of Counsel

        Oceant can succeed on her ineffective-assistance-of-counsel claim only if she can

 show that the trial court or appellate court’s determination of the facts surrounding her

 claims was unreasonable. Id. § 2254(d). Thus, she must establish both that her counsel

 was ineffective and that it was unreasonable for the court reviewing her claims to conclude

 otherwise. Oceant must demonstrate “that h[er] counsel’s performance was objectively

 unreasonable by professional standards and that she was prejudiced as a result of the poor

 performance.”    Strickland v. Washington, 466 U.S. 668, 687-88 (1984).            To show

 prejudice, Oceant “must establish a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.” Woodford



                                               3
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 4 of 7 PageID 1479




 v. Visciotti, 537 U.S. 19, 22 (2002) (quotations omitted). “A court considering a claim of

 ineffective assistance must apply a ‘strong presumption’ that counsel’s representation was

 within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562

 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 689, 697).

        Oceant alleges that trial counsel was ineffective for allowing her to be tried and

 convicted while incompetent. To prevail on this claim, Oceant must establish that her trial

 counsel had cause to believe that Oceant did not have “present ability to consult with [her]

 lawyer with a reasonable degree of rational understanding” of the proceedings against her.

 Dusky v. United States, 362 U.S. 402, 402 (1960). But both trial counsel and Oceant

 testified to facts at the postconviction evidentiary hearing that refute any such cause. Trial

 counsel testified that Oceant obeyed the court’s bond restrictions, showed up to their

 meetings on time, asked and answered questions, provided defense witnesses, discussed

 discovery, and gave explanations for the allegations against her. (Evid. Hr’g Tr. (App’x 3)

 at 563-68.) Oceant testified that she discussed specific allegations with trial counsel, that

 the charges were explained to her, that she provided innocent explanations for the

 allegations, and that she understood the interpreter. (Id. at 591-96.) In addition, the

 psychiatrist who conducted Oceant’s competency evaluations after her conviction testified

 that being able to give explanations for charges against oneself is an indication of having

 general appreciation of those charges. (Id. at 612.) The state postconviction court found

 that these facts did not establish cause for a reasonable basis of incompetency, but instead

 showed that Oceant was able to appreciate the charges against her. (State Postconviction

 Order (App’x 3) at 650-52); Strickland, 466 U.S. at 687-89. This Court agrees with that


                                               4
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 5 of 7 PageID 1480




 determination. Strickland, 466 U.S. at 687-89. Moreover, this determination is not an

 unreasonable application of the facts presented to the state court. This claim fails.

 B.     Fourteenth Amendment Due Process Violation

        The Due Process Clause of the Fourteenth Amendment prohibits states from trying

 and convicting incompetent individuals. See Pate v. Robinson, 383 U.S. 375, 378 (1966)

 (conviction of legally incompetent persons violates due process). A petitioner raising a

 substantive competency claim is entitled to no presumption of incompetency; they must

 demonstrate incompetency by a preponderance of the evidence, and they must show an

 “inability to assist counsel or understand the charges.” Medina v. Singletary, 59 F.3d 1095,

 1106-07 (11th Cir. 1995) (quotation omitted). In addition, “[a] presumption of correctness

 attaches to a state court’s finding of competence and a federal habeas court must determine

 that the finding is not ‘fairly supported by the record’ before it may overturn the state

 court’s decision.” Id. at 1106 (quoting Maggio v. Fulford, 462 U.S. 111, 117 (1983)).

        Oceant alleges that the she was tried and convicted while incompetent in violation

 of her due-process rights.     But as previously discussed, Oceant’s testimony at the

 evidentiary hearing demonstrated that she appreciated and discussed the allegations against

 her during trial. (Evid. Hr’g Tr. at 591-96.) Oceant was able to respond to the allegations

 against her and trial counsel was not on notice of her medical history. (Id. at 547, 591-96.)

 The preponderance of the evidence in the record supports the state court’s determination.

 Singletary, 59 F.3d at 1106-07. This claim fails.




                                              5
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 6 of 7 PageID 1481




 C.     Certificate of Appealability

        Oceant is required to secure a Certificate of Appealability before appealing the

 dismissal of her habeas corpus action. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1).

 This Court cannot grant a Certificate of Appealability unless the prisoner “has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

 petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

 the district court’s resolution of [her] constitutional claims or that jurists could conclude

 the issues presented are adequate to deserve encouragement to proceed further.” Miller-El

 v. Cockrell, 537 U.S. 322, 327 (2003). The prisoner must establish that the resolution of

 her constitutional claims “was debatable among jurists of reason.” Lott v. Att’y Gen., Fla.,

 594 F.3d 1296, 1301 (11th Cir. 2010).

        Oceant has not demonstrated that her claims are debatable or that they “deserve

 encouragement to proceed further.” Miller-El, 537 U.S. at 327. The Court will therefore

 not grant a Certificate of Appealability.

 CONCLUSION

        Oceant is not entitled to federal habeas relief. Accordingly, IT IS HEREBY

 ORDERED that:

        1.     Oceant’s Petition for a Writ of Habeas Corpus (Docket No. 1) is DENIED;

        2.     A Certificate of Appealability will not issue; and




                                               6
Case 2:19-cv-00323-PAM-MRM Document 19 Filed 08/19/20 Page 7 of 7 PageID 1482




          3.     The Clerk shall enter judgment accordingly, terminate all remaining

                 deadlines as moot, and close the file.



 Dated:        August 19, 2020
                                                              s/Paul A. Magnuson
                                                          Paul A. Magnuson
                                                          United States District Court Judge




                                                7
